Title: To George Washington from Benjamin Fitzhugh Grymes, 14 March 1787
From: Grymes, Benjamin Fitzhugh
To: Washington, George



Dear Genl
Eagles Nest March 14th [17]87

It affords me the highest satisfaction to have it in my power to oblige you by sending of you five bushels of Jerusalem Artichokes, and had it not been for an [un]luckey experiment I shd have been able to have spared you a large quantity, but I have sent you the better half. In order to increase my crop, I cut off the tops three different times breast high, and by that means, made not a bushel from near 500 hills in my garden, the few I have I collected from a few hills not more than twenty in number, where the hogs could not get to them, they are very fond of

them, and from experience, I find that there is nothing we can raise so cheap and that hogs are fonder of: 500 bushels at least may be made from an acre of good Tobo g[roun]d which are at least equal to 100 bis of Corn. Col. S[t]ith will deliver you this, with a dish of the best fish I have by me.1 have lately met with some of the Guinea grass seed, some of which I intended to have sent you but my Uncle tells me you have tried it and do not like it I will thank you for your sentiments on that, and the Magoty bay Pea, so much extolled of late. I have by me some Irish potatoe Seed, and expect to have some Cotton in the Seed, shd you be in want of either please to inform me, and I shall be happy in obliging of you. I am sir with the greatest respect to you & yrs yr Mt ob. fd & Sert

B. Grymes

